DETAILED ACTION

Examiner’s Note: This application has been inherited by Examiner Deutsch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 09/28/2020, concerning Application No. 16/152,564. The amendments to the claims filed on 09/28/2020 are acknowledged. Presently, Claims 1-5, 7, 9, and 11-14 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/869,094, filed on 09/29/2015.

Terminal Disclaimer
	Acknowledgement is made of the terminal disclaimer filed 07/01/2020. The terminal disclaimer has been approved.

Information Disclosure Statement
	Acknowledgement is made of the information disclosure statement filed 10/05/2018.

Drawings
	Acknowledgement is made of the drawings filed 10/05/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,546,997 B2, previously cited by the Examiner on 07/31/2020, hereinafter Nakamura).

Regarding Claim 1, Nakamura discloses (Figs. 1-6) an ultrasonic sensor (biological testing device/ultrasonic sensor 1) (see, e.g., Col. 2, lines 23-45 and Col. 5, lines 20-30) comprising: 
a substrate (sensor array substrate 2) defining an opening (openings 211) (see, e.g., Fig. 4 and Col. 9, lines 11-24); 
a first electrode (lower electrode 412) arranged over the opening (211) in a plan view as seen along a direction orthogonal to a surface of the substrate (2) (see, e.g., Col. 9, lines 25-47 and Fig. 4, where the claimed “plan view” refers to the top view from above Fig. 4, and where the lower electrode 412 is shown to be arranged over the opening 211 when viewing Fig. 4 from the top view), the first electrode (412) having a length along the surface of the substrate (2) in a first direction (see, e.g., Fig. 4, where the claimed first direction corresponds to the vertical up and down direction when viewing Fig. 4 from the top view (i.e., the direction pointing in and out of the page when viewing Fig. 4 straight on), and where the claimed length corresponds to the length of the lower electrode 412 in the vertical up and down direction when viewing Fig. 4 from the top view) and a width Wbe along the surface of the substrate (2) in a second direction that is orthogonal to the first direction (see, e.g., Fig. 4, where the claimed second direction corresponds to the horizontal left and right direction when viewing Fig. 4 straight on and when viewing Fig. 4 from the top view, which is orthogonal to the first/vertical direction, and where the claimed width Wbe corresponds to the width of the lower electrode 412 in the horizontal left and right direction when viewing Fig. 4 straight on and when viewing Fig. 4 from the top view); 
a piezoelectric body (piezoelectric film 411) arranged over the opening (211) in the plan view and laminated on the first electrode (412) (see, e.g., Col. 9, lines 36-44, “…The lower electrode 412 and the upper electrode 413 are formed with the piezoelectric film 411 interposed between them” and Fig. 4, where the piezoelectric film 411 is shown to be laminated over the lower electrode 412), the piezoelectric body (411) having a width Wpz in the second direction (see, e.g., Fig. 4, where the claimed second direction corresponds to the horizontal left and right direction when viewing Fig. 4 straight on and when viewing Fig. 4 from the top view, and where the claimed width Wpz corresponds to the width of the piezoelectric film 411 in the horizontal left and right direction when viewing Fig. 4 straight on and when viewing Fig. 4 from the top view); and 
a second electrode (upper electrode 413) laminated on the piezoelectric body (411) (see, e.g., Col. 9, lines 36-44, “…The lower electrode 412 and the upper electrode 413 are formed with the piezoelectric film 411 interposed between them” and Fig. 4, where the upper electrode 413 is shown to be laminated over the piezoelectric film 411), wherein 
412) and the width Wpz of the piezoelectric body (411) is not less than 0.1 (see, e.g., Fig. 4, where the width Wbe of the lower electrode 412 in the horizontal left and right direction when viewing Fig. 4 straight on is shown to be shorter than the width Wpz of the piezoelectric film 411 in the horizontal left and right direction when viewing Fig. 4 straight on, and where the ratio Wbe/Wpz is clearly not less than 0.1, but is not clearly marked as being not more than 0.8).
Nakamura does not explicitly disclose wherein the ratio Wbe/Wpz between the width Wbe of the first electrode and the width Wpz of the piezoelectric body is specifically not more than 0.8.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to modify the ratio Wbe/Wpz between the width Wbe of the first electrode and the width Wpz of the piezoelectric body to be not less than 0.1 and not more than 0.8 because (i.e. via modifying the width Wbe of the first electrode, which is disclosed by Nakamura to be smaller than the width Wpz), as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the ratio Wbe/Wpz to obtain a desired and sufficient generated voltage during reception. This is evidenced by Nakamura, where it is disclosed that a vibration (i.e., expanding and contracting) in the piezoelectric film generates a desired voltage between the electrodes that is extracted from the electrodes in order to detect the ultrasonic waves, which implies that the configuration of the first electrode and the piezoelectric film could affect the voltage amount generated by the vibration in the piezoelectric film (see, e.g., Col. 9, lines 48-64, “When a predetermined drive voltage is applied from the control unit between the electrodes 412, 413 of the piezoelectric component 41 in an ultrasonic transducer 4, the piezoelectric film 411 expands and contracts in the planar direction… the diaphragm 30 is vibrated by the reflected ultrasonic waves, and electric signals corresponding to their amplitude and frequency are outputted from the piezoelectric component 41 to the control unit via the lower electrode 412 and the upper electrode 413”). It is considered routine 

Regarding Claim 2, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura does not explicitly disclose wherein the ratio Wbe/Wpz is not more than 0.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio Wbe/Wpz between the width Wbe of the first electrode and the width Wpz of the piezoelectric body to be not more than 0.5 because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the ratio Wbe/Wpz to obtain a desired and sufficient generated voltage during reception. This is evidenced by Nakamura, where it is disclosed that a vibration (i.e., expanding and contracting) in the piezoelectric film generates a desired voltage between the electrodes that is extracted from the electrodes in order to detect the ultrasonic waves, which implies that the configuration of the piezoelectric film could affect the voltage amount generated by the vibration in the piezoelectric film (see, e.g., Col. 9, lines 48-64, “When a predetermined drive voltage is applied from the control unit between the electrodes 412, 413 of the piezoelectric component 41 in an ultrasonic transducer 4, the piezoelectric film 411 expands and contracts in the planar direction… the diaphragm 30 is vibrated by the reflected ultrasonic waves, and electric signals corresponding to their amplitude and frequency are outputted from the piezoelectric component 41 to the control unit via the lower electrode 412 and the upper electrode 413”). It is considered routine optimization because, as evidenced above in Nakamura, a person having ordinary skill in the art would do routine experimentation with the end 

Regarding Claim 3, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura further discloses (Figs. 1-6) wherein in the plan view, a distance from an outline of the piezoelectric body (piezoelectric film 411) to an outline of the opening (openings 211) in the second direction is not less than 0.02 times a width of the opening (211) (see, e.g., Fig. 4, where the claimed plan view corresponds to the top view from above Fig. 4, and where the claimed second direction corresponds to the horizontal left and right direction when viewing Fig. 4 straight on and when viewing Fig. 4 from the top view, and where the claimed outline of the piezoelectric body corresponds to the outer edges/boundary of the piezoelectric film 411, and where the claimed outline of the opening corresponds to the outer edges/boundary of the opening 211, and where the claimed width of the opening corresponds to the entire horizontal width of opening 211 when viewing Fig. 4 straight on, therefore, it can be seen that the horizontal distance from the outline of the piezoelectric film 411 to the outline of the opening 211 is clearly not less than 0.02 times the width of the opening 211, but it is not clearly marked that the horizontal distance between the outlines is not more than 0.3 times the width of the opening 211).
Nakamura does not explicitly disclose wherein a distance from an outline of the piezoelectric body to an outline of the opening in the second direction is specifically not more than 0.3 times a width of the opening.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance from an outline of the piezoelectric body to an outline of the opening in the second direction to be not less than 0.02 times and not more than 0.3 times a width of the opening because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the ratio Wbe/Wpz to obtain a desired and see, e.g., Col. 9, lines 48-64, “When a predetermined drive voltage is applied from the control unit between the electrodes 412, 413 of the piezoelectric component 41 in an ultrasonic transducer 4, the piezoelectric film 411 expands and contracts in the planar direction… the diaphragm 30 is vibrated by the reflected ultrasonic waves, and electric signals corresponding to their amplitude and frequency are outputted from the piezoelectric component 41 to the control unit via the lower electrode 412 and the upper electrode 413”). It is considered routine optimization because, as evidenced above in Nakamura, a person having ordinary skill in the art would do routine experimentation with the end result of a distance from an outline of the piezoelectric body to an outline of the opening in the second direction that is not less than 0.02 times and not more than 0.3 times a width of the opening in order to obtain a desired and sufficient generated voltage during reception. See MPEP § 2144.05, subsection II(A).

Regarding Claim 4, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura further discloses (Figs. 1-6) wherein in the plan view, an area of the first electrode (lower electrode 412) is smaller than an area of the piezoelectric body (piezoelectric film 411) (see, e.g., Fig. 4, where the width and the area of the lower electrode 412 is shown to be smaller in area than the width and the area of the piezoelectric film 411 viewing the figure from the plan view/top view from above Fig. 4).

Regarding Claim 5, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura further discloses (Figs. 1-6) wherein the second electrode (upper electrode 413) extends over a width of the openings 211) in the second direction in the plan view (see, e.g., Fig. 4, where the claimed second direction corresponds to the left and right horizontal directions when viewing Fig. 4 straight on and when viewing the figure from the top view from above Fig. 4, and where the claimed plan view refers to the top view from above Fig. 4, and where the width of the upper electrode 413 is shown to extend over past the edges of the width of the opening 211 in the horizontal direction when viewing the figure).

Regarding Claim 7, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura further discloses (Figs. 1-6) wherein an outline of the first electrode (lower electrode 412) has one of a circular shape, a hexagonal shape, and an elliptical shape (see, e.g., Col. 9, lines 25-35, “…The piezoelectric component 41 is formed with a substantially round shape in plan view… A piezoelectric component 41 has a piezoelectric film 411, and electrodes (lower electrode 412 and upper electrode 413) to apply voltage to the piezoelectric film 411”).

Regarding Claim 9, Nakamura discloses the ultrasonic sensor of Claim 1. Nakamura further discloses (Figs. 1-6) an electronic apparatus, comprising: 
the ultrasonic sensor (biological testing device/ultrasonic sensor 1) according to claim 1 (see the rejection of Claim 1 set forth above); and 
a processor connected to the ultrasonic sensor (1) and configured to process an output from the ultrasonic sensor (1) (see, e.g., Col. 9, lines 48-64, “…electric signals corresponding to their amplitude and frequency are outputted from the piezoelectric component 41 to the control unit via the lower electrode 412 and the upper electrode 413”, and Col. 10, lines 46-67 and Col. 11, lines 1-7, “…the controller switches the ultrasonic transducers 4 from ultrasonic transmission mode to ultrasonic reception mode… detection signals (electric current) is outputted from the piezoelectric components 41 on the diaphragm 30 to the control unit”, where the claimed processor corresponds to the disclosed controller/control unit).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,546,997 B2, previously cited by the Examiner on 07/31/2020, hereinafter Nakamura) in view of Toda (US 2003/0213304 A1, with publication date 11/20/2003, hereinafter Toda).

Regarding Claim 11, Nakamura discloses (Figs. 1-6) an ultrasonic sensor (biological testing device/ultrasonic sensor 1) (see, e.g., Col. 2, lines 23-45 and Col. 5, lines 20-30) comprising: 
a substrate (sensor array substrate 2) defining an opening (openings 211) (see, e.g., Fig. 4 and Col. 9, lines 11-24); 
a first electrode (lower electrode 412) arranged over the opening (211) in a plan view as seen along a direction orthogonal to a surface of the substrate (2) (see, e.g., Col. 9, lines 25-47 and Fig. 4, where the claimed “plan view” refers to the top view from above Fig. 4, and where the lower electrode 412 is shown to be arranged over the opening 211 when viewing Fig. 4 from the top view); 
a piezoelectric body (piezoelectric film 411) arranged over the opening (211) in the plan view and laminated over the first electrode (412) (see, e.g., Col. 9, lines 36-44, “…The lower electrode 412 and the upper electrode 413 are formed with the piezoelectric film 411 interposed between them” and Fig. 4, where the piezoelectric film 411 is shown to be laminated over the lower electrode 412); and 
a second electrode (upper electrode 413) laminated over the piezoelectric body (411) (see, e.g., Col. 9, lines 36-44, “…The lower electrode 412 and the upper electrode 413 are formed with the piezoelectric film 411 interposed between them” and Fig. 4, where the upper electrode 413 is shown to be laminated over the piezoelectric film 411), wherein
412) over the opening (211) is smaller than an area of the piezoelectric body (411) over the opening (211) in the plan view (see, e.g., Fig. 4, where the area of the lower electrode 412 is shown to be smaller than the area of the piezoelectric film 411), and
an area of overlap exists between the second electrode (413) and the first electrode (412) in the opening (211) in the plan view with respect to an area of the opening (211) in the plan view (see, e.g., Fig. 4, where an overlap of an area of the upper electrode 413 with an area of the lower electrode 412 is shown when viewing the figure from the plan view/top view from above Fig. 4).
Nakamura does not specifically disclose wherein an area of overlap between the second electrode and the first electrode in the opening in the plan view is within a range of not less than 1% and not more than 20% with respect to an area of the opening in the plan view.
However, in the same field of endeavor of ultrasonic devices comprising electrodes and piezoelectric elements, Toda discloses (Figs. 6-7 and 10-11) an ultrasonic sensor comprising: 
a first electrode (first interdigital arrangement 9 of two comb-shaped electrodes 9A and 9B) (see, e.g., Para. [0057-0058]); 
a piezoelectric body (first piezoelectric substrate 8, counter electrode 3, second piezoelectric substrate 10) laminated over the first electrode (9) (see, e.g., Para. [0057] and Fig. 6, where the first piezoelectric substrate 8 is shown to be laminated over the first interdigital arrangement 9); and 
a second electrode (second interdigital arrangement 11 of two comb-shaped electrodes 11A and 11B) laminated over the piezoelectric body (8, 3, 10) (see, e.g., Para. [0057-0058] and Fig. 6, where the second interdigital arrangement 11 is shown to be laminated over the second piezoelectric substrate 10),
wherein an area of overlap between the second electrode (11) and the first electrode (9) in the plan view is within a range of not less than 1% and not more than 20% with respect to an area in the plan view (see, e.g., Para. [0057] and Fig. 6, where an overlap of an area of the second interdigital arrangement 11 with an area of the first interdigital arrangement 9 is shown when viewing the figure from the plan view/top view from above Fig. 6, and where the area of overlap is shown to be within the range of 1% and 20% with respect to an area in which the electrodes 9, 11 are positioned in the plan view/top view from above Fig. 6; further see, e.g., Para. [0058] and Fig. 7, where one region of overlap between, for example, electrodes 11A and 9A, is equivalent to the width of the electrode 9A, therefore the small area of overlap is shown to be within the range of 1% and 20% with respect to an area in which the electrodes 11A and 9A are positioned in the plan view/front view of Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic sensor of Nakamura by including that an area of overlap between the second electrode and the first electrode in the plan view is within a range of not less than 1% and not more than 20% with respect to an area in the plan view, as disclosed by Toda. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the desired measurements taken from the device and in order to achieve the desired configuration of the device, as recognized by Toda (see, e.g., Abstract, Para. [0005], and Para. [0057-0061]). 

Regarding Claim 12, Nakamura modified by Toda discloses the ultrasonic sensor of Claim 11. Nakamura further discloses (Figs. 1-6) wherein the second electrode (upper electrode 413) extends over a width of the opening (openings 211) in the plan view (see, e.g., Fig. 4, where the claimed “plan view” refers to the top view from above Fig. 4, and where the width of the upper electrode 413 is shown to extend over past the edges of the width of the opening 211).

Regarding Claim 13, Nakamura modified by Toda discloses the ultrasonic sensor of Claim 11. Nakamura further discloses (Figs. 1-6) wherein an outline of the first electrode (lower electrode 412) see, e.g., Col. 9, lines 25-35, “…The piezoelectric component 41 is formed with a substantially round shape in plan view… A piezoelectric component 41 has a piezoelectric film 411, and electrodes (lower electrode 412 and upper electrode 413) to apply voltage to the piezoelectric film 411”).

Regarding Claim 14, Nakamura modified by Toda discloses the ultrasonic sensor of Claim 11. Nakamura further discloses (Figs. 1-6) an electronic apparatus, comprising: 
the ultrasonic sensor (biological testing device/ultrasonic sensor 1) according to claim 11 (see the rejection of Claim 11 set forth above); and 
a processor connected to the ultrasonic sensor (1) and configured to process an output from the ultrasonic sensor (1) (see, e.g., Col. 9, lines 48-64, “…electric signals corresponding to their amplitude and frequency are outputted from the piezoelectric component 41 to the control unit via the lower electrode 412 and the upper electrode 413”, and Col. 10, lines 46-67 and Col. 11, lines 1-7, “…the controller switches the ultrasonic transducers 4 from ultrasonic transmission mode to ultrasonic reception mode… detection signals (electric current) is outputted from the piezoelectric components 41 on the diaphragm 30 to the control unit”, where the claimed processor corresponds to the disclosed controller/control unit).

Response to Arguments
Applicant’s arguments, see Page 1 of Remarks, filed 09/28/2020, with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The claim rejection under 35 U.S.C. 112(b) of Claim 12 (previously set forth in the Non-Final Rejection mailed 07/31/2020) has been withdrawn. 



Applicant’s arguments, see Pages 1-2 of Remarks, filed 09/28/2020, with respect to the rejections of claims 11-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Toda (US 2003/0213304 A1).
Regarding Nakamura (US 8,546,997 B2), Applicant argues that the reference does not disclose or suggest the newly added limitations in amended Claim 11, specifically the limitation “an area of overlap between the second electrode and the first electrode in the opening in the plan view is within a range of not less than 1% and not more than 20% with respect to an area of the opening in the plan view” recited in Claim 11. 
Examiner agrees that Nakamura is silent as to the newly added limitations in amended Claim 11. However, Examiner emphasizes that due to the amendments of Claim 11, Claims 11-14 are now rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,546,997 B2) in view of Toda (US 2003/0213304 A1). Toda discloses a first electrode (first interdigital arrangement 9 of two comb-shaped electrodes 9A and 9B) (see, e.g., Para. [0057-0058]); a piezoelectric body (first piezoelectric substrate 8, counter electrode 3, second piezoelectric substrate 10) laminated over the first electrode (9) (see, e.g., Para. [0057] and Fig. 6, where the first piezoelectric substrate 8 is shown to be laminated over the first interdigital arrangement 9); and a second electrode (second interdigital arrangement 11 of two comb-shaped electrodes 11A and 11B) laminated over the piezoelectric body (8, 3, 10) (see, e.g., Para. [0057-0058] and Fig. 6, where the second interdigital arrangement 11 is shown to be laminated over the second piezoelectric substrate 10). The first electrode, piezoelectric body, and second electrode as set forth in the rejection of Claim 11 above). Toda further discloses wherein an area of overlap between the second electrode (11) and the first electrode (9) in the plan view is within a range of not less than 1% and not more than 20% with respect to an area in the plan view (see, e.g., Para. [0057] and Fig. 6, where an overlap of an area of the second interdigital arrangement 11 with an area of the first interdigital arrangement 9 is shown when viewing the figure from the plan view/top view from above Fig. 6, and where the area of overlap is shown to be within the range of 1% and 20% with respect to an area in which the electrodes 9, 11 are positioned in the plan view/top view from above Fig. 6; further see, e.g., Para. [0058] and Fig. 7, where one region of overlap between, for example, electrodes 11A and 9A, is equivalent to the width of the electrode 9A, therefore the small area of overlap is shown to be within the range of 1% and 20% with respect to an area in which the electrodes 11A and 9A are positioned in the plan view/front view of Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the first electrode and the second electrode arranged over the opening of Nakamura to be arranged in the configuration of the first electrode and the second electrode of Toda, such that an area of overlap between the second electrode and the first electrode in the plan view is within a range of not less than 1% and not more than 20%, as disclosed by Toda. Therefore, Nakamura and Toda in combination disclose each and every limitation of independent Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793